AMENDMENT NO. 5, dated as of August 12, 2014, to EMPLOYMENT AGREEMENT, dated as
of October 16, 2007 (the “Amendment”), by and between KINGSTONE COMPANIES, INC.
(formerly DCAP Group, Inc.), a Delaware corporation (the “Company”), and BARRY
B. GOLDSTEIN (the “Employee”).
 
RECITALS
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of October 16, 2007, as amended by Amendment Nos. 1, 2, 3 and 4
thereto, dated as of August 25, 2008, March 20, 2010, May 10, 2011 and April 16,
2012, respectively (the “Employment Agreement”), which sets forth the terms and
conditions upon which the Employee is employed by the Company and upon which the
Company compensates the Employee.
 
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to modify certain provisions thereof.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
1. Paragraph 1.1 of the Employment Agreement is amended to read as follows:
 
“1.1           The Company will employ the Employee in its business, and the
Employee will work for the Company therein, as its President, Chairman of the
Board and Chief Executive Officer for a term commencing as of the date hereof
(the “Effective Date”) and terminating on December 31, 2016 (the “Expiration
Date”), subject to earlier termination as hereinafter provided (the employment
period, as earlier terminated as provided for herein, being referred to as the
“Term”).”
 
2. Paragraph 4.2 of the Employment Agreement is amended to provide that,
effective as of July 1, 2014 and continuing in effect for the remainder of the
Term, the Employee’s Base Salary is increased to five hundred seventy-five
thousand dollars ($575,000) per annum, subject to reduction on a
dollar-for-dollar basis to the extent of the salary payable by Kingstone
Insurance Company to the Employee.
 
3. The provisions set forth in Paragraph 4.3(a) of the Employment Agreement
shall cease to have effect after June 30, 2014, and Paragraph 4.3(a) of the
Employment Agreement is amended to include the following at the end thereof:
 
“Subject to the terms hereof, effective as of July 1, 2014, the Employee shall
also be entitled to receive from the Company for each fiscal year during the
Term a bonus (the “Bonus”) equal to six percent (6%) of the Company’s Net Income
(as hereinafter defined) for such fiscal year (the “Bonus Payments”); provided,
however, that (i) the Bonus amount payable to the Employee for any fiscal year
pursuant to Paragraph 4.3(a) (the “Company Bonus”) shall be reduced on a
dollar-for-dollar basis to the extent of any bonus payable by Kingstone
Insurance Company to or for the benefit of the Employee for such year (the “KICO
Bonus”), it being understood and agreed that, in the event the amount of the
KICO Bonus is greater than the amount of the Company Bonus, the excess of the
KICO Bonus over the Company Bonus shall not be an offset against the Base Salary
payable to the Employee hereunder and (ii) in the event, and to the extent, that
the amount of the Company Bonus exceeds one hundred fifty percent (150%) of the
Base Salary, the Company, as directed by the Compensation  Committee of the
Board of Directors of the Company (the “Committee”), shall have the option to
pay all or any part of such excess amount in shares of common stock of the
Company (“Common Stock”) having a Fair Market Value (as hereinafter defined), on
the date of the Committee’s determination with regard thereto, equal to the
amount of the cash otherwise payable (the “Shares”).  The Shares shall be issued
pursuant and subject to the terms and conditions of the Company’s 2014 Equity
Participation Plan (the “2014 Plan”).  The foregoing right to issue Shares in
lieu of cash shall be subject to the obtaining of any necessary shareholder
approval thereof.
 
 
 

--------------------------------------------------------------------------------

 
The Employee agrees that, in the event that any Shares are issued to him, he
will not sell, transfer or otherwise dispose of any of the Shares for a period
of one year from the date of issuance thereof and will not sell, transfer or
otherwise dispose of fifty percent (50%) of the Shares for an additional period
of one year.
 
For purposes hereof, the term “Fair Market Value” shall mean the value of a
share of Common Stock, determined as follows:
 
(i) if the Common Stock is listed on any established stock exchange or a
national market system, including, without limitation, Nasdaq, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the day immediately
preceding the day of determination by the Committee (or, if the determination is
made after the close of business for trading, then on the day of determination
by the Committee) as reported in The Wall Street Journal or such other source as
the Committee deems reliable;
 
(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day
immediately preceding the day of determination by the Committee (or, if the
determination is made after the close of business for trading, then on the day
of determination by the Committee), as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or
 
(iii) in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee under a method
that complies with Sections 422 and 409A of the Internal Revenue Code of 1986,
as amended, if applicable.
 
In addition, in consideration of the Employee’s execution and delivery of
Amendment No. 5 to this Agreement, concurrently herewith, the Company is paying
to the Employee a bonus in the amount of sixty-two thousand five hundred dollars
($62,500).”
 


 
2

--------------------------------------------------------------------------------

 
 
4. Paragraph 4.3(b) of the Employment Agreement is amended to include the
following at the end thereof:
 
“For purposes hereof, the term “Net Income” for any particular fiscal period,
commencing with the fiscal period commencing on July 1, 2014, shall mean the
Company's consolidated income from operations before taxes for such period
determined in accordance with generally accepted accounting principles
consistently applied, as audited and reported upon by the independent auditors
of the Company, except that the Company’s consolidated net investment income
(loss) and net realized gains (losses) on sales of investments shall be
excluded.
 
With respect to the fiscal year ending December 31, 2014, the Bonus shall equal
the sum of (i) the amount of the Bonus payable for the period from January 1,
2014 through June 30, 2014, calculated in accordance with the provisions of this
Agreement (without giving effect to the changes made effective July 1, 2014 to
the definition of “Net Income”) (the “2014 Initial Six Month Bonus Amount”) and
(ii) the amount of the Bonus payable for the period from July 1, 2014 through
December 31, 2014, it being understood and agreed that, in the event that Net
Income for the period from July 1, 2014 through December 31, 2014 is a negative
amount, then the amount of the Bonus payable for the year ending December 31,
2014 shall be equal to the 2014 Initial Six Month Bonus Amount less six percent
(6%) of the Net Income for the period from July 1, 2014 through December 31,
2014.”
 
5. A new Paragraph 9.4 of the Employment Agreement is added as follows:
 
“9.4           Currently with the execution of Amendment No. 5 to this
Agreement, (a) pursuant to the Company’s 2005 Equity Participation Plan and a
Stock Option Agreement in, or substantially in, the form attached hereto as
Exhibit A (the “2005 Stock Option Agreement”), the Company is granting to the
Employee the right and option to purchase up to two hundred thousand (200,000)
shares of common stock of the Company upon the terms set forth in the 2005 Stock
Option Agreement and (b) pursuant to the 2014 Plan and a Stock Option Agreement
in, or substantially in, the form attached hereto as Exhibit B (the “2014 Stock
Option Agreement”), the Company is granting to the Employee the right and option
to purchase up to fifty thousand (50,000) shares of common stock of the Company
upon the terms set forth in the 2014 Stock Option Agreement.”
 
6. Except as amended hereby, the Employment Agreement shall continue in full
force and effect in accordance with its terms.  This Amendment shall be governed
by, and interpreted and construed in accordance with, the laws of the State of
New York, excluding choice of law principles thereof.  In the event any clause,
section or part of this Amendment shall be held or declared to be void, illegal
or invalid for any reason, all other clauses, sections or parts of this
Amendment which can be effected without such void, illegal or invalid clause,
section or part shall nevertheless continue in full force and effect.
 


 
3

--------------------------------------------------------------------------------

 
 
7. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
 
8. Signatures hereon which are transmitted via facsimile or email shall be
deemed original signatures.
 
9. The Employee acknowledges that he has been represented by counsel, or has
been afforded an opportunity to be represented by counsel, in connection with
this Amendment.  Accordingly, any rule or law or any legal decision that would
require the interpretation of any claimed ambiguities in this Amendment against
the party that drafted it has no application and is expressly waived by the
Employee.  The provisions of this Amendment shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
 


{Remainder of Page Intentionally Left Blank; Signature Page to Follow}
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment as
of the date first above written.
 

  KINGSTONE COMPANIES, INC.          
 
 
       By:
/s/ __________________________
Victor Brodsky 
      Chief Financial Officer      
                   
 
______________________________
Barry B. Goldstein
 

 
                           
                          